DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election / Restriction received on December 10, 2021. Applicant elected claims 1-20, canceled claims 21-28, and added new claims 29-36. Therefore, claims 1-20 and 29-36 are currently pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-20 and Species A in the reply filed on December 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8, 11, 12, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyersdorff et al. (US Patent 8,535,326), hereinafter “Beyersdorff”.
Regarding claim 8, Beyersdorff discloses a tool capable of removing an installed artificial spinal disc from between vertebrae (1, Figure 1) comprising:
an upper member (Figure 2) having an upper body (27 and 29);
a first upper arm (31) extending distally from the upper body;
a first upper tine (20) extending distally from a distal end of the first upper arm (see Fig. 2), wherein the first upper tine comprises a tip portion which tapers in thickness such that the distal end of the first upper tine is thinner than a proximal portion of the first upper tine (see the annotated drawing below, the proximal portion tapers toward the distal most portion);
a lower member (Figures 5-7) having a lower body (proximal portion 21 and 22);
a first lower arm (distal portion 22) extending distally from the lower body;
a first lower tine (20) extending distally from a distal end of the first lower arm (see Figure 5), wherein the first lower tine comprises a tip portion which tapers in thickness such that the distal end of the first lower tine is thinner than a proximal portion of the first upper tine (see the annotated drawing below, the proximal portion tapers toward the distal most portion); and wherein the tool (1) is capable of inserting the first upper tine between an artificial disc upper bone attachment surface and an attached vertebra and inserting the first lower tine between an artificial disc lower bone attachment surface and an attached vertebra.

    PNG
    media_image1.png
    142
    396
    media_image1.png
    Greyscale

Regarding claim 11, Beyersdorff discloses an instrument (1, Figure 1) capable of removing an installed artificial spinal disc from between vertebrae comprising: 
an upper member (Figure 2) comprising:
an elongate body (27 and 29) having a proximal end and a distal end (Figure 2);
a first upper arm (31) which is attached to the distal end of the body and which extends distally from the distal end of the body;
a first upper tine (20) which is attached to the distal end of the first upper arm and which extends distally from the first upper arm; wherein a tip portion of the first upper tine tapers in thickness such that a distal end of the first upper tine has a thickness which is less than a thickness of the first upper tine (see the annotated drawing above, the proximal portion tapers toward the distal most portion); 
a lower member (Figures 5-7) comprising;
an elongate body (proximal portions 21 and 22) having a proximal end and a distal end (Figure 7);
a first lower arm (distal portion 22) which is attached to the distal end of the body and which extends distally from the distal end of the body (Figure 7);
a first lower tine (20) which is attached to the distal end of the first lower arm and which extends distally from the first lower arm;

Regarding claim 12, Beyersdorff discloses wherein the upper member comprises:
a second upper arm (32) which is attached to the distal end of the body and which extends distally from the distal end of the body (Figure 2), and which is disposed adjacent the first upper arm (31, see Figure 2), a second upper tine (20) which is attached to the distal end of the second upper arm and which extends distally from the second upper arm (see Figure 3); wherein a tip portion of the second upper tine tapers in thickness such that a distal end of the second upper tine has a thickness which is less than a thickness of the second upper tine (see the annotated drawing above, the proximal portion tapers toward the distal most portion); wherein the lower member comprises: a second lower arm (distal portion 21) which is attached to the distal end of the body and which extends distally from the distal end of the body, and which is disposed adjacent the first lower arm (see Fig. 5), a second lower tine (20) which is attached to the distal end of the second lower arm and which extends distally from the second lower arm (Figure 5); and
wherein a tip portion of the second lower tine tapers in thickness such that a distal end of the second lower tine has a thickness which is less than a thickness of the second 
Regarding claim 13, Beyersdorff discloses wherein the first upper tine (20) and second upper tine (20) are capable of moving laterally to selectively increase or decrease a distance there between and thereby selectively grip an artificial disc upper keel with the first upper tine and the second upper tine, and wherein the first lower tine and second lower tine are capable of moving laterally to selectively increase or decrease a distance there between and thereby selectively grip an artificial disc lower keel with the first lower tine and the second lower tine.
Regarding claim 19, Beyersdorff discloses wherein the upper member and the lower member are joined together near a proximal end of the extraction tool (at portion 24, see Figure 1), and wherein the upper member is forced towards the lower member to hold an artificial disc between the first upper tine and the first lower tine (Figs. 8 and 10 depict the change in space between the upper and lower tines, particularly Fig.10 shows a smaller space between the lower and upper tines compared to Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 29, 30-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beyersdorff et al. (US Patent 8,535,326) in view of Ocheltree (US Patent 3,574,381).
Regarding claim 1, Beyersdorff discloses an instrument (1, Figure 1) capable of removing an installed artificial spinal disc from between vertebrae comprising: 
an upper member (Figure 2) having an upper body (27 and 29);
a first upper arm (31) extending distally from the upper body;
a first upper tine (20) extending distally from a distal end of the first upper arm;
a second upper arm (32) extending distally from the upper body;
a second upper tine (20) extending distally from a distal end of the second upper arm; 
a lower member (Figures 5-7) having a lower body (proximal portions of 21 and 22);
a first lower arm (distal portion of 22) extending distally from the lower body;
a first lower tine (20) extending distally from a distal end of the first lower arm;
a second lower arm (distal portion of 23) extending distally from the lower body;
a second lower tine (20) extending distally from a distal end of the second lower arm. 
	Beyersdorff fails to teach an actuator that spreads apart the upper and lower members’ arms. However, Ocheltree teaches an actuator mechanism (Figures 1-4) (34 and 40) that engages a first arm (16) and a second arm (46) and moves the arms laterally relative to one another (Figs. 1-4; Cols. 2-3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Beyersdorff with an actuator 

Fig. A: Upper member modification
 
    PNG
    media_image2.png
    257
    615
    media_image2.png
    Greyscale


Regarding claim 2, the modified Beyersdorff’s device discloses wherein the modified tool is capable of being used by inserting the first upper tine and the second upper tine between an artificial disc upper bone attachment surface and an attached vertebra and by inserting the first lower tine and the second lower tine between an artificial disc lower bone attachment surface and an attached vertebra (As shown in Fig. A, the tines of the modified device is capable of performing those functions). 
Regarding claim 3, the modified Beyersdorff’s device discloses wherein the upper actuator extends between the first upper arm and the second upper arm and wherein moving the upper actuator longitudinally along tool causes the actuator to 
Regarding claim 4, the modified Beyersdorff’s device discloses wherein the modified tool is capable of being used by inserting the first upper tine and the second upper tine between a first artificial disc upper keel and a second artificial disc upper keel, and wherein moving the upper actuator such that the upper actuator moves the first upper tine apart from the second upper tine such that the first upper tine engages the first artificial disc upper keel and such that the second upper tine engages the second artificial disc upper keel (As shown in Fig. A, the upper tines of the modified device is capable of engaging with  an artificial disc upper keel, i.e. the tines are capable of performing those functions).
Regarding claim 29, Beyersdorff’s discloses an instrument (1, Figure 1) capable of removing an installed artificial spinal disc from between vertebrae comprising: 
an first member (Figure 2) having an body (27 and 29); 
a first arm (31) extending distally from the body;
a first tine (20) extending distally from a distal end of the first arm;
a second arm (32) extending distally from the body;
a second tine (20) extending distally from a distal end of the second arm;
Beyersdorff fails to teach an actuator that spreads apart the upper and lower members’ arms. However, Ocheltree teaches an actuator mechanism (Figures 1-4) (34 and 40) that engages a first arm (16) and a second arm (46). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct 
Regarding claim 30, the modified Beyersdorff’s discloses wherein the first tine and second tine are flat, elongate, and coplanar (as shown in Figure 4, 16 and 46 are flat, elongate, and coplanar of Ocheltree).
Regarding claim 31, the modified Beyersdorff’s discloses wherein the actuator (Figures 1-4; 34 and 40 of Ocheltree) is capable of moving distally to thereby contact the first arm and the second arm and move the first arm laterally apart from the second arm (As shown in Fig. A, the upper actuator is capable of performing those functions).
Regarding claim 32, the modified Beyersdorff’s discloses wherein the actuator is positioned between the first arm and the second arm (As shown in Fig. A, the upper actuator is between the first arm and the second arm).
Regarding claim 36, the modified Beyersdorff’s discloses wherein the first tine (20 of Beyersdorff) comprises a proximal body portion with a width which is greater than a thickness and a tip portion which tapers in thickness such that a distal end of the tip is thinner than a distal end of the proximal body and wherein the second tine (20 of Beyersdorff) comprises a proximal body portion with a width which is greater than a .

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beyersdorff et al. (US Patent 8,535,326) in view of Ocheltree (US Patent 3,574,381).
Regarding claim 10, Beyersdorff discloses wherein the upper member comprises a second upper tine (Fig. 2 depicts two tines on the upper member).
Beyersdorff fails to disclose wherein the tool comprises an upper actuator which is capable of being selectively movable to thereby move the first upper tine towards and apart from the second upper tine to allow the first upper tine and second upper tine to engage an artificial disk upper keel.
However, Ocheltree teaches an actuator mechanism (Figures 1-4) (34 and 40) that engages a first arm (16) and a second arm (46) and moves the arms laterally relative to one another (Figs. 1-4; cols. 2-3) which is capable of being selectively movable to thereby move the first upper tine towards and apart from the second upper tine to allow the first upper tine and second upper tine to engage an artificial disk upper keel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Beyersdorff with an actuator mechanism in view of Ocheltree in order to bias the upper and lower members’ arms into a clamping engagement with a device (Col. 2, lines 1-8); such that the modified 
Regarding claim 16, Beyersdorff fails to disclose an actuator which is capable of moving proximally and distally relative to the upper member body and wherein movement of the actuator distally relative to the body causes the actuator to engage the first upper arm and second upper arm to thereby increase the distance between the first upper tine and the second upper tine.
However, Ocheltree teaches an actuator mechanism (Figures 1-4) (34 and 40) that engages a first arm (16) and a second arm (46) and moves the arms laterally relative to one another (Figs. 1-4; cols. 2-3) which is capable of moving proximally and distally relative to the upper member body and wherein movement of the actuator distally relative to the body causes the actuator to engage the first upper arm and second upper arm to thereby increase the distance between the first upper tine and the second upper tine (As shown in Fig. A, the upper actuator is capable of performing those functions).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Beyersdorff with an actuator mechanism in view of Ocheltree in order to bias the upper and lower members’ arms into a clamping engagement with a device (Col. 2, lines 1-8); such that the modified Beyersdorff’s device’s upper member modification results in the modified drawing depicted below in Fig. A. The lower member will be modified in the same manner as the upper arm as shown in Fig. A below.
Claim 17-18, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Beyersdorff et al. (US Patent 8,535,326) and Ocheltree (US Patent 3,574,381), further in view of Provost (US Patent 2,721,492).
Regarding claim 17, the modified Beyersdorff’s device discloses wherein the actuator is rotated to move the expansion pin proximally and distally relative to the body (Figure 3 depicts the actuator can be turned and slid into a clamping engagement between 16 and 46). 
The modified Beyersdorff’s device fails to disclose wherein the actuator is an expansion pin having a threaded section. 
However, Provost teaches an actuator expansion pin (13) having a threaded section (see Figure 1), such that the expansion pin is rotated (i.e. turned as described in Col. 2, lines 17-21) to move the expansion pin proximally and distally relative to the body. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the modified Beyersdorff’s device with the actuator comprising a threaded section as taught by Provost since this is a well-known structure and design that can help move an actuator rod incrementally and/or locked at a particular position (Fig. 1; col. 2, lines 17-21). 
Regarding claim 18, the modified Beyersdorff’s device wherein a distal end of the expansion pin engages an angled ramp surfaces on the first upper arm and thereby moves the first upper arm away from the second upper arm (see Figure 3 of Ocheltree).
Regarding claim 33, the modified Beyersdorff’s device wherein the actuator (13 of Provost) comprises a pin with a threaded section (see Figure 1 of Provost), wherein 
Regarding claim 34, the modified Beyersdorff’s device wherein the actuator comprises a tapered section (15, see Figure 2 of Provost) and wherein movement of the actuator relative to the first arm causes the tapered section to engage an angled ramp on the first arm and thereby move the first arm laterally relative to the second arm (see Figure 3 of Ocheltree).

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beyersdorff et al. (US Patent 8,535,326) in view of Ocheltree (US Patent 3,574,381).
Regarding claim 20, the modified Beyersdorff’s device fails to disclose wherein the first upper tine has a thickness which is about 1 mm and a width which is between about 5 mm and about 15 mm, and wherein the first lower tine has a thickness which is about 1 mm and a width which is between about 5 mm and about 15 mm.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first upper and lower tines with a thickness of about 1 mm, since discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, it would have been obvious to one having ordinary skill at the time the invention was made to modify the tines of Beyersdorff with a thickness of about 1mm, since Beyersdorff’s invention, i.e. the tines have a thickness to engage an intervertebral implant and stabilize vertebra which is within the same general scope as the claimed invention. 
.
Allowable Subject Matter
Claims 5-7, 9, 14, 15, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 is allowable over the prior art because it requires first and second upper keel tabs extending laterally from outside edges of the first and second upper tines, such that the extraction tool positions the keel tabs into alignment with an artificial disc’s keels. The keel tabs are not shown in the art and there is not an obvious combination that can be made to teach this particular feature. Claims 6, 7, 9, 14, 15, and 35 are allowable to similar reasons as claim 5 with additional requirements. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775